Order of disposition, *226Family Court, Bronx County (Harold J. Lynch, J.), entered on or about November 25, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of resisting arrest, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The petition and supporting deposition alleged facts, which, if true, establish that appellant resisted an arrest that was authorized by law (see Penal Law § 205.30; cf. People v Alejandro, 70 NY2d 133 [1987]).
The court’s finding was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility, including its weighing of conflicting testimony. We note that the officer’s testimony was corroborated by that of a bus dispatcher that appellant was behaving in a disorderly fashion and had resisted arrest.
The court properly concluded that a conditional discharge was an appropriate disposition and declined to dismiss the petition. Concur—Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.